

113 S1644 IS: Article 32 Reform Act
U.S. Senate
2013-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1644IN THE SENATE OF THE UNITED STATESNovember 5, 2013Mrs. Boxer (for herself, Mr. Graham, Mrs. Shaheen, Mr. Blunt, Mrs. McCaskill, Mrs. Gillibrand, Mr. Baucus, Mr. Blumenthal, Ms. Hirono, Ms. Ayotte, Ms. Collins, Mr. McCain, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for preliminary hearings on alleged offenses under the Uniform Code of Military Justice.1.Short titleThis Act may be cited as the Article 32 Reform Act.2.Preliminary hearings on alleged offenses under the Uniform Code of Military Justice(a)Preliminary hearings(1)In generalSection 832 of title 10,  United States Code (article 32 of the Uniform Code of Military Justice), is amended to read as follows:832. Art. 32. Preliminary hearing(a)(1)No charge or specification may be referred to a general court-martial for trial until a judge advocate described in paragraph (2) conducts a preliminary hearing.(2)A judge advocate may conduct a preliminary hearing if the judge advocate has a grade equal to or higher than the grade of the trial counsel and, if the accused is represented by military counsel,  the defense counsel who will represent the accused at the preliminary hearing.(3)The preliminary hearing shall be limited to the purpose of  determining whether there is probable cause to believe an offense has been committed and whether the accused committed it.(4)After conducting the preliminary hearing, the judge advocate conducting the preliminary hearing shall prepare a report that includes the following:(A)A determination as to court-martial jurisdiction over the offense and the accused.(B)A determination as to probable cause.(C)A consideration of the form of charges.(D)A recommendation as to the disposition which should be made of the case.(b)(1)The accused shall be advised of the charges against the accused and of the accused's right to be represented by counsel at the preliminary hearing. The accused has the right to be represented at the preliminary hearing as provided in section 838 of this title (article 38) and in regulations prescribed under that section.(2)At the preliminary hearing, the accused may cross-examine adverse witnesses if they are available. The accused may offer evidence and call witnesses relevant to the probable cause determination. An objection to evidence on the ground that it was unlawfully acquired may be noted as part of the record.(3)A victim of the offense may not be required  to testify at the preliminary hearing. A victim who declines to testify shall be deemed to be not available for purposes of the preliminary hearing.(4)The presentation of evidence and examination of witnesses at a preliminary hearing shall be limited to the question of probable cause.(c)Any preliminary hearing under this section  shall be recorded by a court reporter or by a suitable recording device. A copy of the recording and a transcript shall be provided to any party, and the victim of the offense and counsel of such victim, upon request.(d)The requirements of this section are binding on all persons administering this chapter but failure to follow them does not constitute jurisdictional error..(2)Clerical amendmentThe table of sections at the beginning of subchapter VI of chapter 47 of such title (the Uniform Code of Military Justice) is amended by striking the item relating to section 832 (article 32) and inserting the following new item:832. Art. 32.  Preliminary hearing..(b)Conforming amendments(1)Section 834(a)(2) of such title (article 34(b)(2) of the Uniform Code of Military Justice) is amended by striking the report of investigation and inserting the report of the preliminary hearing.(2)Section 838(b)(1) of such title (article 38(b)(1) of the Uniform Code of Military Justice) is amended by striking an investigation and inserting a preliminary hearing.(c)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act, and shall apply with respect to offenses under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), that occur on or after such effective date.